 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Respondent has not violated Section 8(a) ( 1) or(3) of theAct bydischargingM. D. Townley or William C. Cragg.6.The aforesaid unfair labor practices are unfair labor,practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]St.Clair Lime CompanyandUnited Cement,Lime & GypsumWorkers Local Union No. 396,AFL-CIO,and United Cement,Lime & Gypsum Workers International Union,AFL-CIO.Case No. 16-CA-1430.March 14, 1962SUPPLEMENTAL DECISIONOn October 25, 1961, the Board issued its Decision and Order (133NLRB 1287), in part requiring the Respondent to reinstate all unfairlabor practice strikers upon application.Thereafter the Respondent filed a "Motion To Vacate Decisionand Order," in part on the ground that the reinstatement order de-prived the Respondent of its right to establish picket line misconductas a defense to the reinstatement of specific strikers.The Union fileda memorandum in opposition.Our Order in this case is not to be construed as requiring reinstate-ment of those not entitled to it.The Respondent is required to rein-state only such strikers as are lawfully entitled to reinstatementifand whenthey apply for reinstatement. In view of the facts in thiscase we deem it advisable to defer to the compliance stage of the pro-ceedings herein the opportunity, which the Respondent is entitled to,for, the substantiation of its claims regarding the picket line miscon-duct of strikers who may apply for reinstatement. If the issue is notsettled between the Respondent and the Regional Director, it maybe referred to, the Board for determination, by hearing if necessary.In sum, however, we find the Respondent's motion raises nothingnot previously considered, and furnishes no ground to vacate ourabove-mentioned Decision and Order.Accordingly, we deny the motion.MEMBERS FANNING and BROWN took no part in the consideration ofthe above Supplemental Decision.13,6NLRB No. 27.ThomasW. MoylanCompany, Inc.andSheetMetalWorkersInternationalAssociation,Local Union No. 102, AFL-CIO.,Case No. 5-CA-1915.March 14, 1962DECISION AND ORDEROn December 13, 1961, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding,, finding that136 NLRB No. 22. THOMAS W. MOYLAN COMPANY, INC.263the Respondent has engaged in and is engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermedate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief I and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended,the National LaborRelations Board hereby ordersthat theRespondent,Thomas W.Moylan Company, Inc., Kensington,Maryland, its officers,agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Sheet Metal Workers Interna-tional Association,Local Union No. 102,AFL-CIO,or in any otherlabor organization of its employees, by layingthem off or in any othermanner discriminating in regardto theirhire or tenure of employ-ment or any term or condition of employment.(b)Threatening employeeswitheconomic reprisals if they be-come or remain members of the Unionor if theyassist or support it.(c)Promising benefits or improvments in the termsand conditionsof employment if the employees refrain from becoming or remain-ing membersof the Unionor from assisting or supporting it.(d)Engaging in, or pretendingto engage in, surveillance of unionmeetings and activities.(e) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of their rights to self-organization,to form, join, or assist Sheet Metal Workers International Associa-tion,LocalUnion No. 102, AFL-CIO, or any other labor organiza-tion,to bargain collectively through representatives of their ownchoosing,or to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain'The Respondent's request for oral argument is hereby denied as the record, includingthe exceptions and brief, adequately presents,the issues and the positions of the parties 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Terry Fenton, Jarvis Narron, Hontas Morris,David Glaze, Howard Casto, James Sadler, Richard Vetter, and LarrySlack for any loss of pay which they may have suffered by payment tothem of a sum of money equal to that which each of them would nor-mally have earned from the date of the discrimination against him tothe date of his reinstatement, less his net earnings during said period(Crossett Lumber Company, Inc., 8NLRB 440), said backpay to becomputed on a quarterly basis in the manner established by the Boardin F.W. Woohvorth Company,90 NLRB 289.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due underthe terms of this Order.(c)Post at its offices and plant at Kensington, Maryland, copies ofthe notice attached hereto marked "Appendix." 2Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are notified that : THOMAS W. MOYLAN COMPANY, INC.265WE WILL NOT discourage membership in Sheet Metal WorkersInternational Association, Local Union No. 102, AFL-CIO, orany other labor organization of our employees by laying themoff or in any other manner discriminating in regard to their hireand tenure of employment or any term or condition ofemployment.WE WILL NOT threaten employees with economic reprisals if theybecome or remain members of the Union or if they assist or sup-port it.WE WILL NOT promise benefits or improvements in the terms andconditions of employment if our employees refrain from becomingor remaining members of the Union or from assisting or support-ing it.WE WILL NOT engage in, or pretend to engage in, surveillance ofunion meetings and activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights of self-organization, to form, join, or assist the aforementioned labororganization, or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL make whole Terry Fenton, Jarvis Narron, HontasMorris,David Glaze, Howard Casto, James Sadler, RichardVetter, and Larry Slack for any loss of pay which each of themmay have suffered as a result of our discrimination against them.All our employees are free to become or to refrain from becomingmembers of the Sheet Metal Workers International Association, LocalUnion No. 102, AFL-CIO, or any other labor organization.THOMAS W. MOYLAN COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 707 North Calvert Street, Baltimore 2, Maryland; TelephoneNumber, Plaza 2-8460, extension 2100, if they have any question con-cerning this notice or compliance with its provisions. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136; 73 Stat. 519), was heard in Washington, D.C, onOctober 9 and 10, 1961, pursuant to due notice.The complaint, issued on July 21,1961, by the General Counsel of the National Labor Relations Board and based oncharges duly filed and served, alleged in substance (as amended) that Respondenthad engaged in unfair labor practices proscribed by Section 8(a)(1) and (3) of theAct by specified acts of interference, restraint, and coercion (i.e., interrogations,threats of reprisal, promises of benefit, and surveillance) and by laying off nineemployees on May 16, 17, and 18, 1961, because of their union membership oractivities.Respondent answered, denying the unfair labor practices.The issues as litigated were: (1) Whether Edward Raymond, Respondent's salesmanager, was a supervisor and/or agent of Respondent in relation to its employees,(2) whether Respondent engaged in interference,restraint,and coercion as allegedin the complaint (except by interrogation, which was dismissed on motion, withoutobjection); and (3) whether Respondent's layoff of nine employees on May 16, 17,and 18, 1961, was discriminatorily motivated or whether it was necessitated by anunexpected shutdown of a job which was ordered by the general contractor.Upon the entire record in the case i and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSRespondent, a Maryland corporation engaged at Kensington, Maryland, in thebusiness of installing hot air heating equipment, is engaged in commerce within themeaning of the Act through its receipt annually of shipments directly from extra-state points valued in excess of $50,000, and through its performance annually out-side the State of services valued in excess of $50,000.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Union, Local Union No. 102, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. Introduction; Respondent's officers and agentsRespondent is engaged in the business of fabricating and installing sheet metalduct work for heating and air-conditioning systems, employing both shopmen, whofabricate the duct work, and installation (field) men, who make the installations atthe jobsites.The Union conducted an organizational campaign among the em-ployees in late April and early May 1961, holding various meetings of the employees,including one on May 3. The Union won an election, held on May 12, and wascertified by the Regional Director on May 22.On May 16, 17, and 18, Respondentlaid off a total of 12 of the fieldmen, including the 9 who were litigated (JarvisNarron, Terry Fenton, Gerald Gooding, David Glaze, Howard Casto, HontasMorris, James Sadler, Richard Vetter, and Larry Slack), but it recalled all of themafter a few days.Respondent's officers were Thomas W. Moylan, president, and Raymond F. Camp-bell, vice presidentIts shop foreman was George Evanshaw and its outside fore-man was Louie W. Jamison, both of whom were supervisors.In issue is the status of Edward Raymond, Respondent's sales manager, to whoma substantial part of the alleged unlawful conduct was attributed.The evidencesummarized in section B,infra,showed that Raymond openly exercised supervisoryauthority over the fieldmen in making a number of the layoffs in Moylan's presence,in recalling an employee after layoff,and in ordering the transfer of an employeefrom one job to another. See Section 2(11) of the Act.Raymond also acted asMoylan'^s spokesman in the shop meeting with the employees at which Moylan'sproposals for bypassing the Union were submitted to the employees.Aside fromMoylan's direct authorization of Raymond to "take over" (testified to by one wit-ness and not denied), Moyland disavowed none of Raymond's conduct at the meet-1 The transcript of the record Is hereby corrected pursuant to the joint motion of theGeneral Counsel and Respondent, filed with the Trial Examiner on November 3, 1961 THOMAS W. MOYLAN COMPANY, INC.267ing,which included statements that Moylan intended to discontinue certain benefitsand practices if the Union should come in.Respondent, attempting no direct refutation of the foregoing, offered only Moy-Ian's unsupported testimony that Raymond was without supervisory authority overthe employees, that he had not authorized Raymond to talk with the employeesconcerning the union activity, and that Raymond was acting as the representativeof the employees in discussing their "gripes" with them and in attempting tostraighten out their complaints with management.As Moylan's testimony waswholly inadequate to overcome the heavily preponderant weight of the undeniedevidence recited above, I conclude and find that Raymond was a supervisor withinthe meaning of Section 2(11) of the Act and that he acted as Respondent's agent inengaging in the conduct set forth in section B,infra.B. The evidenceSome 14 of Respondent's employees (predominantly, if not entirely, fieldmen)attended the union meeting on May 3. Though not invited, Shop Foreman Evan-shaw also attended, and when his presence was noticed midway of the meeting, heidentified himself, was invited by the organizer to remain, took an active part inthe meeting, and signed the attendance register along with the employees, includingthe nine who were subsequently laid off.Though Evanshaw testified that heattended the meeting out of curiosity and not at Respondent's direction, he admitted,that he later discussed with Raymond not only the fact of his attendance, but alsowhat went on at the meeting and how it was conducted. Though denying that hetoldRaymond or Moylan or Campbell which men were present, Evanshaw ad-mitted telling Raymond approximately how many men were there.As there was undenied testimony (later adverted to) that Raymond representedthat he and Moylan had a list of all employees who were for the Union and asMoylan testified that Evanshaw also told Campbell about having gone to the meet-ing, I do not credit Evanshaw's testimony that he did not divulge the names of theemployees in attendance, particularly since it was evident from his admissions oncross that he gave Raymond a full report of the happenings at the meeting.Asidefrom the foregoing, Evanshaw's own knowledge as a supervisor was sufficient toestablish knowledge on Respondent's part of the identity of the participants in themeeting.Cf.I Posner, Inc.,133 NLRB 1573.Employees Vetter, Slack, Glaze, Narron, Casio, and Fenton gave undenied testi-mony concerning occasions shortly before the election when Raymond came outto the jobs on which they were working and made various promises and threatsas to what Moylan intended to do, according to whether the employees voted theUnion in or rejected it in the election.Narron testified that Raymond stated that though he was sent by Moylan towarn them not to vote Union, he was doing it for the employees, that he and Moylanhad a list of everyone who was for the Union, that they were not as strong as theythought they were, and that even if they should win the election, they would lose,"because you know how Mr. Moylan is.he will cut his nose off to spite hisface."Raymond continued that he was advising the employees not to vote for theUnion because things would be very hard for them.When the employees repre-sented that their intention was nevertheless to vote for the Union, Raymond addedthat he felt sorry for them and would guarantee that if they went Union, noneof them would have a job within 3 months.Slack testified that Raymond told the employees they would be making a big mis-take if they voted Union, because the Company was going to make a lot of changesin the work, the positions, and salaries.Vetter testified that Raymond inquiredwhat the employee complaints were and stated he would talk with Moylan aboutthem and that he was sure he could get them all straightened out without voting theUnion in.Glaze testified that Raymond outlined "a deal" under which, if theUnion was not voted in,,a contract would be made up for each employee, and thathe would talk with Moylan about getting vacations and a wage raise for each man.Fenton testified that Raymond stated the employees would have a better chance ifthey did not vote the Union in because they could have a grievance committee totake their grievances to Moylan personally and that Raymond would see to it per-sonally that all of the employees would get their raises and vacations when due.Casto testified that Raymond stated he would go back to Moylan to see aboutdrawing up a contract to offer to the employees; that he (Casto) commented thatthe employees, having stuck their necks out, had to go all the way, i e., go Union,because otherwise they would be laid off.Raymond agreed, stating, "Yes, youwould be laid off, knowing Tom Moylan. That is strictly off the record." 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was also undenied testimony concerning the happenings in a shop meetingof employees which Respondent called shortly after Raymond's tour of the jobsand which was attended by Moylan, Raymond, and Campbell.Sadler testified that Moylan informed the employees that he had had a contractdrawn up which would give the employees "a better deal" than the Union if theywould vote the Union out and that everyone would get a substantial raise. Fentontestified thatMoylan stated among other things that if the Union came in, hewould go bankrupt within 3 months' time and that the Union would never get in.Slack testified that after Moylan opened the meeting by stating he was offering acontract with some changes in salaries and vacations, he turned over to Raymonda handful of papers and directed Raymond to take over.Raymond thereupon ex-panded on the details of Moylan's offer if the employees did not vote the Union in,specificallymentioning wage raises, vacations, hospitalization, and profit sharing.Raymond also informed the employees what would happen if the Union did come in,stating that Moylan would not carry the employees through the wintertime, as he haddone previously, and that if the jobs slacked up, Moylan would lay the employeesoff and would make it as tough for them as he could.Glaze and Vetter testified similarly that Raymond stated what benefits Moylanproposed to give if the Union were voted out, and Glaze testified that Raymondstated that if the Union were voted in, the employees would lose their insuranceand that the existing profit-sharing plan would not be continued.Narron, who was under the impression there were two meetings at the shop, testi-fied that in one of them Campbell (as well as Raymond) advised the employeesagainst the Union, stating that things would be hard on them, that in his opinionMoylan had been pretty slack with the employees, but that things would be a lotdifferent if they went Union.Itwas also announced that if the employees cared to see what they would receiveunder the proposed new plan, they should go into the office individually.A numberof the employees did so and were there informed either by Raymond or Moylanor Evanshaw or Jamison what their new (increased) rates would be in the eventthe Union did not go in.Respondent reiterated its threats immediately after the election.Narron testi-fied that when the results were announced, Campbell called for attention and statedto the employees that things were going to be different and were going to be hard;that they had asked for it, and now they were going to get it; that they were going tobe closely watched and checked on; that pay would not be delivered to the job anylonger, but that the employees would have to come to the shop for their pay; and thathospitalization and the profit-sharing plan would be discontinued.Slack also testified that Moylan refused him a loan following the election, underthe following circumstances: Slack had sought the loan some time before the electionand Moylan promised to make it when he got some money in. Slack renewed hisrequest shortly before the election and Moylan promised to make the loan if theUnion did not go in.When Slack renewed his request again after the election,Moylan refused it, stating that as the Union was in, he was not lending anyonemoney.Slack admitted that he informed Moylan he was against the Union andwas not going to join it, and he affirmed his prior affidavit to the Board, whichRespondent offered and which read in part as follows:Later at a party at the Castle Inn that Moylan paid for, Moylan told me thathe would lend me $270 to pay for my traffic violations if the union was votedout.After the election he refused to loan me money.Moylan admitted that he had made many loans to employees, including severalto Slack, but testified he had stopped the practice for some 8 or 9 months.Ad-mitting that Slack asked for a loan after the election (representing that he had notvoted for the Union), Moylan testified he informed Slack he had discontinued hispractice.Slack's affidavit, offered for impeachment, tended rather to corroborate Slack'stestimony that Moylan promised to make the loan if the Union did not go in.Asidefrom that, the other undisputed evidence as to Respondent's threats to discontinueexisting benefits and practices and to make conditions hard on the employees ifthey voted the Union in, itself afforded general support and corroboration of Slack'stestimony.I therefore credit Slack's testimony over Moylan's concerning the re-quested loan.The General Counsel also offered evidence that, promptly after the election, Re-spondentalso setabout effectuating its threats not to continue carrying employeesduring slack periods if the Union was voted in.On May 16, 17, and 18, Re-spondent laid off ^12 out of approximately 20 fieldmen, including the 9 who wereincluded in the complaint (all of whom had attended the May 3 meeting with THOMAS W. MOYLAN COMPANY, INC.269Evanshaw).None ofthe shopmen were laid off.The layoffswere made on thedates and from the jobs shown below:DateJobTerry Fenton ----------------------------------------------May 16--------Prince Georges PlazaGerald Gooding------------------------------------------------do---------DoJarvis Narron ---------------------------------------------------do---------Marlow Overlook.ITontas Morris--------------------------------------------------do---------DoDavid Glaze ----------------------------------------------------do.' -------Do11oward Casto---------------------------------------------May 17-------Do.James Sadler ----------------------------------------------------do---------Do.Richard Vetter---------------------------------------------May 18-------DoLarry Slack----------------------------------------------------- do.....----Do.The circumstances of those layoffs, as shown by the General Counsel's evidence,were as follows:Fenton testified that he and Gooding were calledintothe shop and were in-formed by Moylan that he did not have enough work to keep them any longer, andbeing that the Union was in, he did not have to carry them.Glaze testified thathe and Morris were sent to the shop were Campbell told them that work was slowand that he did not need them anymore. Campbell also laid off Narron.Glaze testified further that he returned to the shop during his layoff and talkedwith Raymond, who stated that Glaze was stupid to vote the Union in and that ifithad not been for Glaze and Morris, the Union would not be in. Raymond addedthatMoylan had kept them on all winter, but that he did not have to do so afterthe Union came in.Casto and Sadler testified that they were laid off by Raymond at the jobsite inMoylan's presence.Sadler was told that the layoff was because Respondent did nothave any work. Casto testified that Raymond assigned no reason, stating only thatthe layoff was temporary, and that he (Casto) inquired the reason of Jamison beforeleaving the job. Jamison explained, "[Y]ou know that Tom Moylan is kind of madabout this union.He is going to Boston for a few days, and I think we will beable to getyou back on."Vetter testified that on the day before his layoff, Raymond informed him in Moy-lan's presence that he was laid off "as of now," but that Moylan countermandedthe order.Vetter was sent to the office the next day, however, where Raymondinformed him again that he was laid off temporarily because of some question aboutthe furnace rooms not being sheetrocked.Slack was at work on the Summit Hill job until May 16. He testified that Ray-mond came to that job, informed him that since the Union was in, they were "sep-arating the guys around and putting them on a certain job," and he ordered Slackto report to the Marlow Overlook job.3Having missed a ride to his new job, Slackreturned to Summit Hill, called Raymond, and inquired whether he could work theday out there.Raymond refusedpermission,but Raymond and Moylan latercame to the job, and Moylan directed Slack to finish out the day.Raymond pro-tested, urging Moylan not to let Slack work, and stating, "This Union is in....Weare going to make it as tough on these guys as we can. If they can't get on thejob, they don't work."Shortly after reporting to Marlow Overlook, Slack was sent to the shop, whereMoylan informed him the job was closed down and that he would be laid off untilit started up.Turning now to Respondent's case, Respondent did not call either Campbell orRaymond and it made no denial of the statements which were attributed to them.Neither did Moylan make specific denial of the statements which were attributed3 Though Glaze testified he was laid off "on or about"May 17,he was specific in fixingthe date as on a Tuesday(May 16)Furthermore,Glaze testifiedthathe, Narron, andMorris were laid off on the same day3Though it might have been inferred that the transfer was astep insetting up Slackfor layoff along with other union supporters,itwas later established that Moylan was notdirected by the general contractor to shut down the Marlow Overlook job until May 18or 19Furthermore,Fenton and Gooding were laid off directly from the Prince GeorgesPlaza job 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDto him, contenting himself with the general denial that he threatened anyone andthat he discussed the Union with the employees. Jamison, in turn, made no denialof the statement which Casto attributed to him.Respondent's case was based largely on Moylan's testimony (with corroborativetestimony on some points by Supervisor Jamison and Martin Anchor, Respondent'saccountant), which was chiefly to the effect that the layoff was necessitated by anunexpected shutdown on the Marlow Overlook job, ordered by the general con-tractor,4 and that the status of his other jobs was such that there was no other workat the time to which the laid-off employees could have been assigned.Though con-ceding that his former practice was to call fieldmen into the shop during slack periodsto make up stock, Moylan testified that he discontinued that practice in FebruaryorMarch 1961, because too many changes were being made in furnace sizes orlayouts.Concerning the shutdown at Marlow Overlook, Moylan testified on direct thatthe construction superintendent ordered him to take his men off the job on a Thurs-day or Friday,May 16or17.On cross-examination, however, Moylan affirmed,after checking a calendar, that Thursday and Friday fell on May 18 and 19, and thatitwas on one of those days that he was directed to shut down.5When remindedthat the layoffs at Marlow Overlook had begun before the 18th, Moylan then claimedthat the earlier ones were due to the fact that there was not enough work because"the last building was not ready."That explanation seemed not only patently im-provised to cover Moylan's original misapprehension as to the date, but it was refutedby Respondent's witness, Marvin E. Simmons, the lead mechanic.6Simmons testified that though work slowed up on the job for a day or so, therewas plenty of work to be done on the "rough-in" and on some of the duct work,and that when Sadler and Casto were laid off on May 17, for example, there wasavailable for them at that time other work such as rough-in and registers. Indeed,Simmons' testimony squared with that of the General Counsel's witnesses that theinspector's objections related only to the furnace rooms in the first two of fivebuildings on the project, and that there was work to be done by Respondent's em-ployees in the other buildings on the job (which was further demonstrated by thefact that Simmons worked on the job during the period of the layoff). Simmons'testimony also squared with that of the General Counsel's witnesses that it was theCompany's practice to carry employees during the winter months and slow periods,though he testified that layoffs were sometimes made if the men could not work atall because of bad weather.Jamison, in turn, admitted that: Ordinarily when jobs slow down, the men aretransferred to other jobs; the Company has a hard core of employees who are steadyworkers; and during the summer months the Company hires additional help, whogenerally are those who are laid off in the winter months, although the Companymight keep on a new man if he is a better employee than an old one.Though Respondent cites the latter testimony as supporting Moylan's claims as tothe method he followed in making the selection for layoff, Moylan's own testimonywas inconsistent.That seniority was not followed was apparent from Respondent'srecords, which showed, for example, that Moylan retained at least three employees,Edward Titus, John Morris, and William Coon, who were junior to Vetter (Titusbeing the only one of the three who attended the May 3 meeting). In addition,though Moylan explained Slack's transfer to Marlow Overlook on the basis of pickingthe men he felt were more capable of finishing up the job, he testified he did notput Slack back on his old job, because Titus was a better man.Anchor's testimony related mainly to what Respondent's records showed concern-ing the number of employees at work before (31) and after (19) the layoff, the num-ber of hours worked, and the status of certain jobs as indicated by his billings. Insum, his testimony was corroborative of Moylan's and Jamison's that work wasslack during the period of the layoff, but otherwise it threw no light on the questionof motivation.Anchor also testified that (in addition to the nine alleged discrimi-4 Though Moylan also denied knowledge of the union membership and activities of theaffected employees, Respondent's knowledge was found above on the basis of Evanshaw'sattendance at the May 3 meeting and his reports to Raymond and Campbell5 Jamison fixed the time only as in May. That the 18th was in fact the correct datewas also confirmed by the fact that it was on that date that Respondent first used the fur-nace room situation in assigning a reason for the layoffeAgain Jamison's testimony furnished no support for Moylan as it related only to thelayoff as madeafterthe contractor directed the job to be shut down THOMAS W. MOYLAN COMPANY, INC.271natees)Respondent laid off four other employees between May 18 and 25, includingJohn Littleford, who (according to other evidence) was the only one working atMarlow Overlook.C. Concluding findingsAs seen from the foregoing summary, the evidence which the General Counseloffered in support of the8 (a) (1) allegationswas largely undemed. I conclude andfind on the basis of the entire evidence that by the various promises of benefit andthreats of reprisal which Respondent made in relation to union membership and sup-port and to the outcome of the election, Respondent interfered with, restrained, andcoerced its employees in the exercise of their rights guaranteed by Section 7 of theAct.I further conclude and find that by Evanshaw's attendance at the meeting of May 3,by his reports to Raymond and Campbell, and by Raymond's statement that he andMoylan in fact had a list of all employees who were for the Union, Respondent en-gaged in, and endeavored to create the impression that it was engaged in, surveillanceof union activities.The Jefferson Company, Inc.,110 NLRB 757, 771-772;MajesticMetal Specialties, Inc., 92NLRB 1854, 1855. By said conduct Respondent also inter-fered with, restrained, and coerced its employees in the exercise of their Section 7rights.Turning to the 8(a)(3) allegations of the complaint and considering initially theGeneral Counsel's evidence, I find that the General Counsel plainly made out a strongprima faciecase of discrimination.Thus the layoff was confined to the fieldmen and,initially, to nine who had attended the May 3 meeting with Evanshaw. Further-more, not only did Respondent's various threats of reprisal before the electionspecifically include the threat to do precisely what Respondent set about doing im-mediately after the election, but they were followed during the layoffs by undeniedstatements which showed that Moylan was in fact motivated by the outcome of theelection in failing to keep the employees at work during slack periods as he had donepreviously (i.e.,Moylan's statement in laying off Fenton and Gooding that since theUnion was in, he did not have to carry them, Raymond's similar statement to Glaze,and Jamison's explanation of Vetter's layoff, that Moylan was "kind of mad aboutthis union").We turn, then, to the question whether Respondent's evidence was sufficient toovercome the weight of the General Counsel's case and to establish its defense, whichas stated in Respondent's brief was that "The basic cause for most of the layoffs was,anunexpected shutdown by the prime contractor of a job known as "MarlowOverlook."'There were two obvious and glaring flaws in Respondent's case: (1) it ignored theforce of its unlawful conduct of restraint and coercion,including its undenied state-ments which were confirmatory of discriminatory intent; and (2) it had made sevenof theninelayoffs complained ofbeforeMoylan was notified to shut down theMarlow Overlook job. The latter fact showed plainly that Moylan, mistaken as to hisdates, had seized upon a later happening to furnish the alleged "cause" for a seriesof layoffs which he was effecting in reprisal for Respondent's loss of the election.Those fatal defects left the remainder of Respondent's case without substantialweight in overcoming the case against it. Indeed, much that its witness, Simmons,testified to corroborated the General Counsel's witnesses both as to Respondent'spractice of keeping employees at work during slack periods and as to other work to bedone at Marlow Overlook.Anchor's testimony and Respondent's records went onlyto the point that work was slack for a few days, not reaching the crucial issue whetherMoylan made the layoff in retaliation against the employees for having voted theUnion in.Testimony as to the basis of Moylan's selection was inconsistent and wasnot supported by Respondent's records,nor could it otherwise have availed Respond-ent in the light of the strong and direct evidence of discriminatory intent.That Re-spondent began recalling the employees after a few days also does not disprove suchintent.All the employees were given to understand their layoffs were temporary,and Jamison'sexplanation to Vetter indicated thatMoylan's ire might well beshort4lived.Absent discriminatory motivation,an employer is free,of course,to lay off at will,during slack period or otherwise,and regardless of what its past practice has been.Here,however,I find on the basis of the entire evidence that Respondent,in the faceof a prior practice under which it normally carried its regular employees during slowperiods,deliberately made a layoff in retaliation for having voted the Union in.Cf.WorthManufacturing Company,134 NLRB 444. By such conduct, Respondentengaged in discrimination to discourage membership in the Union,within the mean-ing of Section 8(a) (3) of the Act. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and that it take certain affirmative actionof the type conventionally ordered in such cases,as provided in the RecommendedOrder below,which I find necessary to remedy and to remove the effects of the unfairlabor practices and to effectuate the policies of the Act.Because of the broad scopeof Respondent's threats of reprisal and its demonstrated disposition to carry out itsthreats, and for reasons which are stated inConsolidated Industries,Inc.,108 NLRB60, 61,and cases there cited,I shall recommend a broad cease-and-desist order.Gerald Gooding is being omitted from the usualbackpay recommendation, theGeneral Counsel having disclaimed as to him.Upon the basis of the above findings of fact and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of theAct, Respondent engaged in unfair labor prac-tices proscribed by Section 8(a)( I).2.By laying off Terry Fenton,Gerald Gooding,JarvisNarron,Hontas Morris,and David Glaze on May 16, Howard Casto and James Sadler on May 17, andRichard Vetter and Larry Slack on May 18, Respondent engaged in discrimination todiscouragemembership in the Union,and thereby engaged in unfair labor prac-tices proscribed by Section 8i(a) (3) and(1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7)of the Act.[Recommendations omitted from publication.]The Post Publishing CompanyandAppleton, Neenah & MenashaTypographical Union No. 612, International TypographicalUnion,AFL-CIOandAppleton Post-Crescent Craftsman'sUnion,Party to the Contract.Case No. 13-CA-4242.March 15,1962DECISION AND ORDEROn November 20, 1961, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin other unfair labor practices and recommended dismissal of the com-plaint as to them.Thereafter, the Respondent filed exceptions tothe Intermediate Report together with a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions and1The Respondent's request for oral argument is hereby denied,as the record,includingthe exceptions and brief, adequately presents the issues and the positions of the parties.136 NLRB No. 23.